Title: From George Washington to Timothy Pickering, 11 July 1798
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon 11th July 1798.

As I never get letters by the Mail until the morning after they arrive in Alexandria, and frequently not for several days, as I am not regular in sending thither, your favour of the 6th instant did not reach my hands until yesterday.
Of the abilities, and fitness of the Gentleman you have named for a high command in the Provisional Army, I think as you do; and that his Services ought to be secured at almost any price. What the difficulties are that present themselves to the mind of the President, in opposition to this measure, I am entirely ignorant; but in confidence, and with the frankness you have disclosed your own sentiments on this occasion, I will unfold mine, under the view I have taken of the prospect before us; and shall do it concisely.
If the French should be so mad as openly, and formidably, to Invade these United States in expectation of subjugating the Government; laying them under Contribution; or in hopes of dissolving the Union: I conceive there can hardly be two opinions respecting their Plan, and that their operations will commence in the Southern quarter. 1. because it is the weakest. 2. because they will expect, from the tenor of the debates in Congress, to find more friends there. 3. because there can be no doubt of their arming our own Negros against us. and 4. because they will be more

contiguous to their Islands; and to Louisiana, if they should be possessed thereof; which they will be, if they can.
If these premises are just, the inference I am going to draw, from placing Colo. Hamilton over General Pinckney, is natural, & obvious. The latter is an officer of high military reputation—fond of the Profession, spirited, active—and judicious; and much advanced in the estimation of the Public by his late Conduct as Minister & Envoy at Paris. With these pretensions, and being senior to Colo. Hamilton, he would not, I am morally certain, accept a junr appointment. Disgust would follow, & its influence would spread where most to be deprecated, as his connections are numerous, powerful and more influential than any other in the three Southern States. Under this view of the Subject I think it would be impolitic, & might be dangerous to sow the seeds of discontent at so important a crisis. To this may be added, that impediments to the return of General Pinckney, and causes unforeseen, might place Colo. Hamilton in the situation you wish to see him—Inspector General, with a command in the line, would, I hope & trust, satisfy him. You will readily perceive, that the difficulty in my mind, arises from thorough conviction that, if an Invasion is attempted it will commence South of Maryland; and from the importance of so influencial a character as Pinckney (if among us) being heartily engaged in repelling it. But not having the Laws at hand to resort to—or knowing precisely what General Officers are authorised by them, I am speaking much at random, and request, for that reason, that nothing which I have here said may be considered as definitive.
What arrangements the Secretary of War is empowered, by the President, to make with me, I know not. In the letter of the former, to me, he has not touched upon them. He is not yet arrived; but the bearer of this to the Post Office in Alexanda carries up my Carriage in order to accomodate him down; this being the afternoon on which the Mail Stage is expected at that place. I regret however, that he should have left Philadelphia before a Letter which I had written him, could have reached that place.
This letter went from hence on friday last; before I knew, or had the most distant suspicion of the Presidents intention of nominating me (without previous notice) to the trust he has done—but was written in consequence of a wish expressed in a letter from the Secretary to me, that the Crisis might overcome my reluctance to

appear again on the public theatre. Upon this occasion, I thought it expedient before matters proceeded further, to be candid and explicit; and accordingly wrote him my sentiments in detail, the substance of which was—that if an actual Invasion by a formidable force—or such demonstrations of the intention, as could not be mistaken, I conceived it to be a duty wch I owed to my Country, and to my own reputation, to step forward with my best endeavours to repel it; however painful the measure might be to a person at my time of life, and under the circumstances I am; but for the satisfaction of my own mind, I should like to know, from the best evidence the case was susceptible of, that my Services as Commander in Chief would be prefered to those of a Man of more Juvenile years, in the prime and vigour of life. And that, as neither Ambition, Interest, or personal gratification of any sort, could induce me to engage again in the turmoils & hazards of War, as I had every thing to risk and hardly any thing to gain (the viscissitudes of War being in the hands of the Supreme Director, where no controul is)—and as the Army was about to be formed and everything, in a manner depending upon the arrangement & organization, it could not be expected that I would take the Commd of it without previously knowing who my Coadjutors were to be, and having the assistance of those in whom I could place confidence. I mentioned no names, for at that time I knew nothing of my own Appointment, and thought the matter too much in embryo to go further—and to allow him, if a fit occasion occurred, to let these—as my sentiments—be known to the President. I shall conclude with sincere esteem & regard Dear Sir Your Obedt & Affecte Servt

Go: Washington

